Memobakdum. The order appealed from should be affirmed.
The record discloses examples of grievous misconduct by the prosecution in cross-examination and summation which we strongly condemn. However, since the overwhelming proof is all but conclusive of defendant’s guilt, and the misconduct does not reflect a pattern throughout the trial, but rather reactions at certain times of stress, reversal is not warranted.
Chief Judge Bbeitel and Judges Gabbielli, Jokes, Wachtlek, Rabik and Steveks concur; Judge Jasek taking no part.
Order affirmed in a memorandum.